 342 NLRB No. 85 
James C. Fuller d/b/a Island City Electric and Local 
665, International Brot
herhood of Electrical 
Workers, AFLŒCIO. 
Case 7ŒCAŒ46152 
August 30, 2004 
DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 The General Counsel seeks summary judgment in this 
case pursuant to the terms of a settlement agreement.  
Upon a charge filed by the Union on April 21, 2003, the 
General Counsel issued a complaint on September 29, 

2003, against the Respondent, James C. Fuller d/b/a Is-
land City Electric, alleging that it has violated Section 
Section 8(a)(1) and (3) of the Act by discharging em-
ployee Troy Nealey. 
Subsequently, the Respondent and the Union entered 
into a settlement agreement, which was approved by the 
Regional Director for Region 7 on January 13, 2004.  
The settlement agreement required the Respondent to (1) 

make employee Nealey whole; (2) remove from its files 
and records any references to Nealey™s discharge and 
advise him in writing that this has been done; (3) post a 

notice to employees regarding the complaint allegations; 
and (4) notify the Regional Di
rector in writing what steps 
the Respondent had taken to comply with the settlement.
1  The agreement also containe
d the following provision: 
 The Charged Party agrees that in case of non-
compliance with any of the terms of this Settlement 
Agreement by the Charged Party, including but not 
limited to, failure to make timely installment payments 

of moneys, and after 15 days notice from the Regional 
Director of the National Labor Relations Board of such 
non-compliance without remedy by Charged Party, the 
Regional Director shall issue complaint in the instant 
case.  Thereafter, the General Counsel may file a mo-

tion for summary judgment with the Board on the alle-
gations of the just issued complaint concerning the vio-
lations alleged therein.  Charged Party understands and 

agrees that the allegations of the aforementioned com-
plaint may be deemed to be true by the Board, that it 
will not contest the validity of
 any such allegations, and 
the Board may enter findings, conclusions of law, and 
an order on the allegations of the aforementioned com-
plaint.  On receipt of said motion for summary judg-

ment the Board shall issue an Order requiring the 
Charged Party to Show Cause why said Motion of the 
General Counsel should not be granted.  The only issue 

that may be raised in response to the Board™s Order to 
                                                          
 1 The notice to be posted pursuant to the settlement stated that 
Nealey had waived his right to reinstatement. 
Show Cause is whether Charged Party defaulted upon 
the terms of this settlement agreement.  The Board may 
then, without necessity of trial or any other proceeding, 
find all allegations of the complaint to be true and make 

findings of fact and conclusions of law consistent with 
those allegations adverse to the Charged Party, on all 
issues raised by the pleadings.  The Board may then is-

sue an Order providing full remedy for the violations 
found as is customary to remedy such violations, in-
cluding but not limited to the provisions of this Settle-

ment Agreement.  The parties further agree that the 
Board Order and a U.S. Court of Appeals Judgment 
may be entered hereon ex parte. 
 By letter dated February 24, 2004, the Regional Direc-
tor for Region 7 provided the Respondent with con-
formed copies of the settlement agreement, and copies of 
the Notice to Employees for posting, including instruc-

tions for posting.  This letter also requested that the Re-
spondent return to Region 7 three signed and dated cop-
ies of the Notice to Employees.  By letter dated April 15, 

2004, the Regional Director 
requested that the Respon-
dent cure noncompliance with the terms of the settlement 
agreement by providing him w
ith copies of the signed 
and dated Notice to Employees, and confirmation that 
the notice was posted and that the Respondent had re-
moved from its files and records any references to 

Nealey™s discharge.  The April 15 letter further stated 
that, pursuant to the terms of the settlement agreement, if 
the Respondent failed to cure its noncompliance by April 

30, 2004, the Regional Director would reissue the com-
plaint and file a motion for summary judgment.  The 
Respondent did not thereafter comply with the terms set 
forth in the Regional Director™s April 15 letter.  Accord-
ingly, the Regional Director reissued the complaint on 

June 29, 2004.  
On July 21, 2004, the General Counsel filed a Motion 
for Summary Judgment with the Board.  On July 23, 

2004, the Board issued an or
der transferring the proceed-
ing to the Board and a Notice to Show Cause why the 
motion should not be granted.  The Respondent filed no 

response.  The allegations in the motion are therefore 
undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
According to the uncontroverted allegations in the Mo-
tion for Summary Judgment, the Respondent has failed 
to comply with the settlement agreement by failing to 
provide the Region with signed and dated copies of the 

Notice to Employees, and by failing to confirm that it 
had posted the notice and removed from its files all ref-
 ISLAND CITY ELECTRIC
 2 erences to the discharge of employee Nealey.  Conse-
quently, pursuant to the provisions of the settlement 
agreement set forth above, we 
find that the allegations of 
the complaint are true.
2  Accordingly, we grant the Gen-
eral Counsel™s Motion for Summary Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, with an office 
and place of business at 110 Carlow Drive, Eaton Rap-

ids, Michigan, has been engaged as an electrical contrac-
tor in the construction industry, doing residential and 
commercial construction.  The Respondent™s Eaton Rap-
ids facility is the sole facility involved in this proceeding. 
During the calendar year 
ending December 31, 2002, 
the Respondent, in the course of conducting its business 
operations described above, provided services in excess 
of $50,000 to firms within the State of Michigan which 

are directly engaged in interstate commerce. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act, and that Local 665, International Brother-
hood of Electrical Workers, AFLŒCIO (the Union) is a 
labor organization within the meaning of Section 2(5) of 

the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, James C. Fuller held the position 
of the Respondent™s owner and has been a supervisor of 
the Respondent within the meaning of Section 2(11) of 
the Act and an agent of the Respondent within the mean-

ing of Section 2(13) of the Act. 
On about April 1, 2003, the Respondent, by its agent 
James Fuller, discharged employee Troy Nealey.  The 
Respondent discharged Nealey
 because of his support 
for, and activities and sympathies on behalf of, the Union 

and to discourage employees from engaging in these and 
other protected concerted activities. 
CONCLUSION OF 
LAW By discharging employee Troy Nealey, the Respon-
dent has discriminated in regard to the hire or tenure or 
terms and conditions of employment of its employees, 

thereby discouraging membership in a labor organiza-
tion, in violation of Section 8(a)(3) and (1) of the Act. 
The Respondent™s unfair labor practices affect com-
merce within the meaning of Section 2(6) and (7) of the 
Act.                                                           
 2 See U-Bee, Ltd.
, 315 NLRB 667 (1994). 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent violated 8(a)(3) and (1) by 
discharging Troy Nealey, we shall order the Respondent 

to offer Nealey full reinstatem
ent to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 

rights or privileges previously enjoyed.  We shall also 
order the Respondent to make Nealey whole for any loss 
of earnings and other benefits suffered as a result of the 
discrimination against him.  Backpay shall be computed 
in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 
(1950), with interest as prescribed in 
New Horizons for 
the 
Retarded, 283 NLRB 1173 (1987). 
The Respondent shall also be required to remove from 
its files all references to the unlawful discharge of 
Nealey, and to notify him in writing that this has been 
done and that the discharge will not be used against him 

in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, James C. Fuller d/b/a Island City Electric, 
Eaton Rapids, Michigan, its officers, agents, successors, 
and assigns, shall 
1. Cease and desist from 
(a) Discharging or otherwise discriminating against 
employees because they support Local 665, International 

Brotherhood of Electrical Wo
rkers, AFLŒCIO, or any 
other labor organization. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Troy Nealey full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 

rights and privileges 
previously enjoyed. 
(b) Make whole Troy Nealey for any loss of earnings 
and other benefits resulting from his unlawful discharge, 

with interest, in the manner set forth in the remedy sec-
tion of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files all references to the unlawful discharge of 
Troy Nealey, and within 3 da
ys thereafter, 
notify Nealey in writing that this has been done and that the unlawful 

discharge will not be used against him in any way. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 3(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Eaton Rapids, Michigan, copies of the at-
tached notice marked ﬁAppendix.ﬂ
3  Copies of the notice, 
on forms provided by the Regional Director for Region 
7, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 

maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-

tice to all current employees
 and former employees em-
ployed by the Respondent at any time since April 1, 
2003. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
                                                             
 3  If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge or otherwise discriminate 
against employees because they support Local 665, In-
ternational Brotherhood of Electrical Workers, AFLŒ

CIO, or any other labor organization. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Troy Nealey full 
reinstatement to his former 
job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights and privileges previously enjoyed. 
WE WILL make whole Troy Nealey for loss of earnings 
and other benefits resulting from his unlawful discharge, 
with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files all references to the unlaw-

ful discharge of Nealy, and within 3 days thereafter, no-
tify him in writing that this has been done and that the 
unlawful discharge will not be used against him in any 

way. 
 JAMES C. FULLER D
/B/A ISLAND 
CITY ELECTRIC
    